Name: 2006/174/EC: Council Decision of 27 February 2006 amending Decision 2000/24/EC in order to include the Maldives in the list of countries covered, following the Indian Ocean tsunamis of December 2004
 Type: Decision
 Subject Matter: financial institutions and credit;  Asia and Oceania;  EU finance;  financing and investment;  deterioration of the environment;  accounting;  EU institutions and European civil service
 Date Published: 2008-12-13; 2006-03-03

 3.3.2006 EN Official Journal of the European Union L 62/26 COUNCIL DECISION of 27 February 2006 amending Decision 2000/24/EC in order to include the Maldives in the list of countries covered, following the Indian Ocean tsunamis of December 2004 (2006/174/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181a thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The tsunamis in the Indian Ocean region on 26 December 2004 caused widespread damage to certain coastal regions of surrounding countries. (2) The European Investment Bank has identified potential projects in the most seriously affected countries, including the Maldives, which could benefit entities which have suffered direct or indirect losses as a result of the tsunamis. (3) Council Decision 2000/24/EC of 22 December 1999 granting a Community guarantee to the European Investment Bank against losses under loans for projects outside the Community (Central and Eastern Europe, Mediterranean countries, Latin America and Asia and the Republic of South Africa) (2) does not include the Maldives in the list of countries covered. (4) Decision 2000/24/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 In the fourth indent of Article 1(2) of Decision 2000/24/EC, the Maldives shall be inserted between Malaysia and Mongolia. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) Opinion delivered on 17 January 2006 (not yet published in the Official Journal). (2) OJ L 9, 13.1.2000, p. 24. Decision as last amended by Decision 2005/47/EC (OJ L 21, 25.1.2005, p. 9).